Citation Nr: 9907434	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for coronary 
artery disease (CAD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1965.

This appeal arises from a December 1996 rating decision of 
the Montgomery, Alabama, Regional Office (RO).  In that 
decision, the RO denied entitlement to a disability rating in 
excess of 30 percent for CAD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's CAD is currently manifested by angina, 
partial arterial stenosis, and left ventricular dysfunction, 
with an ejection fraction of 45 to 50 percent.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for CAD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7005 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his disability due to CAD has 
worsened, and that a disability rating higher than the 
current 30 percent rating is warranted.  Disability ratings 
are based upon the average impairment of earning capacity as 
determined by 

a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (1998).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has defined a well grounded 
claim as a plausible claim; one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  A claim for an increased rating for 
a disability is generally well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The veteran claims that his CAD disease has worsened.  The 
Board finds that his claim for an increased rating is a well 
grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), the Department 
of Veterans Affairs (VA) has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that the facts relevant 
to the veteran's claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of his claim.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.

While the veteran's claim for an increased rating for his CAD 
was pending, revised rating criteria for diseases of the 
cardiovascular system became effective.  See 62 Fed. Reg. 
65,219 (1997) (codified at 38 C.F.R. § 4.104, effective 
January 12, 1998).  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version of the law or 
regulation that is most favorable to the appellant is 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO initially evaluated the veteran's CAD based on the 
earlier version of the regulations.  In a March 1998 
supplemental statement of the case, the RO considered the 
veteran's increased rating claim based on the revised 
regulations.  The Board will consider the appeal under both 
the old and new regulations, and will apply the version that 
is more favorable to the veteran.

The old criteria for rating CAD, as applicable to this case, 
were as follows:

During and for 6 months following acute 
illness from coronary occlusion or 
thrombosis, with circulatory shock, 
etc.......................................... 100 percent

After 6 months, with chronic residual 
findings of congestive heart failure or 
angina on moderate exertion or more than 
sedentary employment 
precluded............................................
... 100 percent

Following typical history of acute 
coronary occlusion or thrombosis as 
above, or with history of substantiated 
repeated anginal attacks, more than light 
manual labor not 
feasible.................................
.................... 60 percent

Following typical coronary occlusion or 
thrombosis, or with history of 
substantiated anginal attack, ordinary 
manual labor 
feasible.................................
.... 30 percent

38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

The applicable revised criteria for rating CAD, effective 
January 12, 1998, are as follows:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 
30 percent.
................................................... 100 percent

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 
50 percent........................................ 60 
percent

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or 
X-ray............................................ 30 percent

Note: One MET (metabolic equivalent) is 
the energy cost of standing quietly at 
rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body 
weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

38 C.F.R. § 4.104, Diagnostic Code 7005, Note [2] (1998).

Medical records in the claims file show treatment of the 
veteran for heart disease from 1991 forward.  Records also 
show treatment for a number of other conditions, including 
diabetes mellitus, a seizure disorder, a low back disorder, 
and depression.  In February 1991, the veteran was 
hospitalized with chest pain.  He was found to have had an 
acute myocardial infarction, and he was diagnosed with 
coronary atherosclerosis.

The veteran has continued to receive treatment and medication 
for his CAD.  On an average of one to two times per year 
since 1991, he has been admitted to VA Medical Centers 
(VAMCs) with acute resting chest pain.  No additional 
myocardial infarction has been found.  He had cardiac 
catheterizations in 1991, 1994, 1995, 1996, and, reportedly, 
in 1998.  The catheterizations showed partial stenosis of 
some of the cardiac arteries.  Congestive heart failure was 
included in the diagnoses reported from a December 1994 VA 
medical examination.  That report did not indicate whether 
the congestive heart failure was chronic, however, and no 
previous or subsequent medical records indicated that the 
veteran had congestive heart failure.

Exercise tests attempted at VA facilities in 1992 and 1994 
reportedly were not satisfactorily completed.  In a July 1998 
travel board hearing before the undersigned Member of the 
Board, the veteran and two of his relatives testified that he 
developed shortness of breath or chest pains with even a 
small amount of walking or other exertion.  The VA and 
private medical records associated with the claims file do 
not discuss the effect of varying degrees of exertion on the 
veteran's CAD symptoms.

In November 1992, a VAMC report noted evidence of abnormal 
left ventricular function, along with other test results 
indicating normal left ventricular function.  In June 1995, 
VAMC records noted normal left ventricular function.  In 
April 1997, a VAMC record reported a left ventricular 
ejection fraction of 45 percent.  A 50 percent ejection 
fraction was noted in VAMC findings in June 1998.

While the medical evidence regarding the veteran's left 
ventricular function is somewhat mixed, there are findings of 
left ventricular dysfunction, including ejection fractions of 
45 percent in 1997 and 50 percent in 1998.  The dysfunction 
and the ejection fractions meet the criteria for a 60 percent 
rating under the revised, 1998, rating schedule.  The record 
does not support a 100 percent rating under the 1998 
schedule.  The medical records do not show that the veteran 
has chronic congestive heart failure.  His left ventricular 
ejection fraction has not been measured as less than 30 
percent.  He has not been shown to have relevant symptoms 
resulting from a workload of 3 METs or less.

The evidence does not support an increased rating under the 
1997 rating criteria.  The medical evidence does not indicate 
that his CAD makes more than light manual labor not feasible.  
The records do not show that he has substantiated repeated 
anginal attacks.  He has not had been shown to have angina on 
moderate exertion.  As the 1998 regulations are more 
favorable to the veteran's claim than the 1997 regulations, 
the Board will apply the 1998 regulations.  Based on those 
regulations, the evidence supports a 60 percent rating for 
the veteran's CAD.


ORDER

Entitlement to a 60 percent disability rating for CAD is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


